ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Melvin Gary Rybczynski, to place Respondent on thirty (30) days Suspension.
The Court, having considered the Petition, it is this 17th day of November, 1995
ORDERED that Respondent, Melvin Gary Rybczynski, be and he is hereby suspended from the practice of law in the *499State of Maryland for a period of thirty (30) days, effective on the 17th day of November, 1995, and it is further;
ORDERED that the Clerk of this Court shall remove the name of Melvin Gary Rybczynski from the register of attorneys in this Court, and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this State in accordance with Rule BV13, and it is further;
ORDERED, that upon the expiration of the period of suspension specified in this Order, the Clerk of this Court shall replace the name of Melvin Gary Rybczynski upon the register of attorneys in this Court, provided, however, that Melvin Gary Rybczynski may practice law only after (a) he files with Bar Counsel a verified statement that he has complied in all respects with the terms of the suspension herein ordered and that (b) Bar Counsel notifies the Clerk of this Court that the statement has been filed and that Bar Counsel is satisfied that Melvin Gary Rybczynski has complied with the terms of the suspension, and it is further;
ORDERED, that upon compliance with the foregoing, the Clerk of this Court shall replace the name of Melvin Gary Rybczynski on the register of attorneys in this Court and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State pursuant to Rule BV13.